UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X]. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer","accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller Reporting Company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant's common stock on June 30, 2011, as reported on The NASDAQGlobal Market, was$145,256,549. The number of shares of common stock outstanding atFebruary 29, 2012was 44,731,812. DOCUMENTS INCORPORATED BY REFERENCE PART III OF THIS REPORT ON FORM 10-K INCORPORATES INFORMATION BY REFERENCE FROM THE REGISTRANT'S PROXY STATEMENT FOR ITS 2- ITEMS 10, 11, 12, 13 AND 14. PLX Technology, Inc. INDEX TO ANNUAL REPORT ON FORM 10-K FOR YEAR ENDED DECEMBER 31, 2011 Part I. Page Item 1. Business 2 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 23 Part II. Item 5. Market for Registrant's Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 26 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 39 Part III. Item 10. Directors, Executive Officers and Corporate Governance 40 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 Item 14. Principal Accountant Fees and Services 40 Part IV. Item 15. Exhibits and Financial Statement Schedules 41 Signatures 76 1 PART I ITEM 1: BUSINESS Overview PLX Technology, Inc. (“We”, "PLX" or the "Company"), designs, develops, manufactures, and sells integrated circuits that perform critical system connectivity functions.These interconnect products are fundamental building blocks for standards-based electronic equipment.The Company markets its products to major customers that sell electronic systems in the enterprise, consumer, server, storage, communications, PC peripheral and embedded markets. The explosive growth of cloud-based computing has provided a significant opportunity for PLX, since the data centers that house these systems are limited by their ability to offer high performance, low cost, low power, scalable interconnection.The level of integration is increasing, and the need for rapid expansion forces these customers to build their systems using standard-based, off-the-shelf devices.The industry has converged around two general purpose interconnection standards, PCI Express and Ethernet. The Company is a market share leader in PCI Express switches and bridges.We recognized the trend towards this serial, switched interconnect technology early, launched products for this market long before our competitors, and have deployed multiple generations of products to serve a general-purpose market.In addition to enabling customer differentiation through our product features, the breadth of our product offering is in itself a significant benefit to our customers, since we can serve the complete needs of our customers with cost-effective solutions tailored to specific system requirements.The Company supplies an extensive portfolio of PCI Express switches; PCI Express bridges that allow backward compatibility to the previous PCI standard; and our newest bridge enables seamless interoperability between two of the most popular mainstream interconnects: PCI Express and USB 3.0. Our long experience with PCI Express connectivity products enables PLX to deliver reliable devices that operate in non-ideal real-world, system environments. PLX has extended its penetration into the overall enterprise market through the introduction of devices that drive 10G Ethernet over industry standard copper cables.In order to address this market, the Company successfully launched our new 10GBase-T PHY products into production during the year, building on our leadership position at previous technology nodes.Based on the market dynamics that occurred at the 1G Ethernet speed, and the widespread copper infrastructure already deployed in data centers, it is expected that these products will become mainstream, growing much more rapidly than the current optical products that currently offer this speed.We expect that by 2015 customers will ship 26 million 10GBase-T ports annually. Several trends within the data center are putting more emphasis on the performance & features of standard interconnection products.These include: · Virtualization, which allows multiple central processing units (CPUs) running heterogeneous operating systems to efficiently connect with mainstream communication and storage subsystems, offering the opportunity to supply proprietary features that can co-exist within the standard interconnection technology. · Multi-core CPUs, which increase the bandwidth requirements of the I/O subsystems and interconnection pathways. · I/O convergence, which enables different protocols to be delivered on standard, high volume interconnection technologies. · Solid State Disk (SSD) growth, which demands high bandwidth interconnection in order to scale effectively, and benefits from interconnection features that reduce overhead and increase performance.The SSD market is growing at 2-3x annually. In order to offer a complete solution portfolio to our customers, PLX also provides a wide range of connectivity bridges that allow systems that conform to different standards communicate with each other, and to enable low cost customer field-programmable gate arrays (FPGAs) and application-specific integrated circuits (ASICs) with non-standard interfaces to connect up to the mainstream interconnects.Some of the more popular products in this family bridge PCI and USB to other types of interfaces. 2 PLX offers a complete solution consisting of semiconductor devices, software development kits, hardware design kits, software drivers, and firmware solutions that enable added-value features in our products.We differentiate our products by offering higher performance at lower power, by enabling a richer customer experience based on proprietary features that enable system-level customer advantages, and by providing capabilities that enable a customer to get to market more quickly. The Company has enhanced its systems and software capability in particular over the past several years on both its PCI Express and Ethernet product lines.This has become important, since the high level of integration of the silicon devices has driven more of the intelligence of the system into fewer devices.This has made the architecture of the building blocks critical to overall system performance, and necessitates a closer relationship between the vendor and customer to achieve aggressive system operating goals.In addition, the highly integrated solutions have become more complex, and both time-to-market goals and performance targets can only be reasonably attained if the device vendor supplies the appropriate software as part of the overall solution.PLX’s customers view the Company as a resource from the start of their system development, choosing their architecture and making their trade-offs based on the features available in the PLX products. The PLX growth strategy has several key components: · Identify the technology trends and discontinuities that drive high-volume markets and deliver highly differentiated products to that market before the competition; · Offer added-value features that enable our customers to differentiate their products; · Focus on adding value at competitive prices that enable high volume adoption of our customers’ solutions; · Deliver comprehensive solutions, including semiconductor devices, the necessary software and development kits to allow rapid time-to-market, and worldwide local technical support; · Identify where PLX can enable the market and expand the total addressable market (TAM) by providing system-based solutions built from our leadership silicon and complimentary software; · Expand through acquisition where a product family or market can leverage our technology or market presence. PLX is a Delaware corporation established in 1986 with headquarters at 870 W. Maude Avenue, Sunnyvale, California 94085. The telephone number is (408)774-9060. Additional information about PLX is available on our website at http://www.plxtech.com. Information contained in the website is not part of this report. Our Annual Report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and all amendments to those reports and the Proxy Statement for our Annual Meeting of Stockholders are made available, free of charge, on our website, http://www.plxtech.com, as soon as reasonably practicable after the reports have been filed with or furnished to the Securities and Exchange Commission. Industry Background High speed interconnect technology has largely consolidated over the past decade, converging on several mainstream standards that serve different roles within the system.PCI Express has become the dominant interconnect within individual electronic systems (sometimes referred to as “within the box”), and Ethernet and USB are the primary general purpose interconnect technologies between individual electronic systems (sometimes referred to as “box to box”).Although there are other standards and proprietary technologies that exist for specific purposes, they are limited to narrow functions, and the industry continues to converge on just a few general purpose interconnects. This is happening due to the inherent cost and power advantages that accrue when many companies compete based on standards-based interconnect, and has been enabled by the mainstream standards being expanded to allow them to be used in a wider variety of usage models. 3 Customers today build up their systems based on off-the-shelf, standards-based products, supported by the appropriate software, all delivered by the vendors that compete for their business.This building block approach allows them to get to market quickly, with a vastly lower cost of development.Specifically, the software base that has been built up around the standards enables designers to focus on their own added value, rather than recreating the basic plumbing necessary to move data around. Cloud-based computing, where basic storage and computational functions have been consolidated into a smaller number of extremely large compute and storage farms, has invigorated the enterprise market in particular, and has put renewed focus on the ability to move data around quickly and efficiently, and within very aggressive cost and power envelopes.This industry shift has made interconnect into a key differentiator, and has made a standards-based approach crucial to success. The need to achieve ambitious price points is important, since the vendors who supply the cloud services are all competing with each other, and this can only be accomplished by spreading the development cost of the subsystems over a broad customer base.This is only possible within the framework of a standards-based approach that allows the industry at large to use the same basic building blocks. Power dissipation has become critical, since the density of computing and storage has reached the point where there are tangible, significant costs associated with supplying power to the computer room, and in cooling the equipment to some reasonable temperature.It is challenging just to dissipate the power that is generated within the powerful computing subsystem.This need for lower power pushes the industry toward even deeper submicron fabrication technologies, and the costs of this move also favor those who can amortize their development costs over a wide customer base.This, too, is possible only through a framework based on standards. PLX delivers high speed interconnection products based on high volume, standard connection points.The connections are based on industry standards that allow interoperability between vendors, but PLX differentiates our products by offering lower overall system cost, lower power, higher performance, and a rich feature set, all while conforming to the connection points that have become mainstream.The company is focused on two main standards: PCI Express and Ethernet.In order to supplement the usage of these two standards, the company also offers a variety of other bridging connections, the most significant of which is USB. PCI Express is the primary interconnection mechanism inside computing systems today.By remaining software compatible with the previous, ubiquitous parallel technology, the switched serial PCI Express technology quickly became the connection of choice for the majority of devices in the industry.Since there is at least one, and sometimes many, PCI Express ports on almost every system building block, the least costly and highest performance approach for connecting the devices together is through this interconnection pathway.To provide appropriate connection between subsystems in complex multi-chip systems, a switch is the most cost-effective approach.The switch is thus a fundamental building block for the system, carrying data to and from the subsystems without impeding the native performance of the underlying devices.For those few end points which do not have native PCI Express connections, PLX also provides bridges to translate the protocol. During the fourth quarter of 2010, PLX entered the high growth market for 10G Ethernet over standard copper cables.The cloud-based dynamics that were discussed earlier have caused an explosion in bandwidth necessary to satisfy the needs of the large and growing server and storage farms.The current infrastructure is largely served by 1G Ethernet, but this has become inadequate as the demand for throughput is growing more rapidly than the ability of the data center to scale effectively. As with the previous major migration to 1G Ethernet, the early products at the higher speed are served by optical interconnects.However, as copper solutions become available and power-efficient, the flexibility and cost points of the copper solutions, and their ability to upgrade a system while providing backward compatibility with the current infrastructure, cause the copper solutions to dominate.The demand for the mainstream version of this technology, called 10GBbase-T, has already started, and is expected to accelerate over the next several years, as it did for 1G copper during the last major transition.We expect that by 2015, customers will ship 26 million 10GBase-T ports annually. 4 The Ethernet products that PLX develops are the final stage in the data delivery pipeline, where the data is taken from a controller in the largely digital domain, and translated to the analog domain for transmission across the cables that inhabit the enterprise data center.The devices are called PHYs (for physical layer devices), and are the most difficult to deploy reliably in production in the harsh and unpredictable enterprise environment.A successful product relies not just on solid engineering, where modern design tools and methodologies provide significant assistance in achieving successful operation, but on an intimate knowledge of how actual systems behave in a real world analog environment.The products that PLX offers are the result of multiple generations of products, and the knowledge that has been gained by deploying actual silicon in customer systems. This knowledge, and the unique design and validation methodologies that it has led to, provides a proprietary advantage to the Company. The Universal Serial Bus (USB) was designed to replace the expensive, slow, unreliable, and unscalable parallel interconnects of the time, originally to connect PCs with peripherals such as printers and external storage.Its speed has been upgraded continuously since its initial rollout, and USB has become the most popular interconnect between electronic systems in the consumer market.USB has become the natural way that users upgrade their system with peripherals, eliminating the need to open the case and add plug-in cards. There are several trends which have accelerated the penetration of PLX products in the enterprise market.The first is the rapid growth of SSD memory to either replace or augment the more traditional hard-disk based storage.The SSD market is growing rapidly.PCI Express has become the interface of choice for enterprise level SSD controllers, and PCI Express switches are used to create the large banks of storage that make up the dense subsystems in the data center.This has led to PLX supplying a common building block in these systems, and has enabled the company to identify methods to improve the performance of these systems and make them easier to build. The second industry trend that favors the PLX product focus is the continued increase in multi-CPU cores and multi-processor systems.As the processing speeds of the system increase, the demand for greater bandwidth in the I/O subsystem follows, especially the communication and storage subsystems.Since PLX is a leader in the mainstream interconnection technologies both inside the box (PCI Express) and outside the box (Ethernet), the company is in a solid position to offer both higher performance and added-value features to our customers.Supplying the entire connectivity pipeline also enables the company to identify and deploy products that take advantage of the synergies between the two. The trend toward greater processing power has been paralleled by several other trends: virtualization and fabric convergence.Computing systems have long used the concept of virtualization to enable individual users on a system to appear to have all of the processor, I/O, and storage.This was managed by the hardware and operating system.As the processing power increased, and as standard operating systems such as Windows and Linux became dominant, virtualization was expanded to include even the operating system, and not only would users believe that they had all of the resources, they could also write their code based on one of the supported operating systems, and users would all co-exist without knowledge that another user was “running” on something entirely different.Both of these improvements lead to hardware features supported by software, and they have become common. The initial I/O virtualization systems generally used a software approach. However, this approach yielded poor performance and took up more of the processing subsystem than was acceptable.It did not scale as easily because of this.As with the other virtualization initiatives, hardware has become available to offload some of the tasks, and today there are systems deployed that allow a single host processor to share a limited number of I/O and storage subsystems with efficient hardware assistance. The next phase of this evolution is to enable multiple host processors to share all of the I/O subsystem in the same way.Today, there is no standard, widely deployed method to do this with hardware assistance.The existing solutions are either proprietary or niche.The most effective place for this multi-host I/O virtualization to exist is in the fabric that connects together the host processors and I/O.This fabric is created by the products that PLX supplies, and the company is currently designing solutions that include hardware and software that enable this next phase of the virtualization capability.To be successful, the solution needs to allow a step-by-step migration from the current system to the new, more powerful system, and that is the approach the Company is taking. 5 The final pertinent migration trend in the data center is fabric convergence.The benefits of consolidation and standardization have been discussed several times, and they especially apply to the pathways that information travels to and from the processing system.The economies of scale, rapid deployment, redundancy, and development cost advantages are significant when a wide range of different communication and storage protocols – each one well suited to a specific purpose – can share a mainstream, high performance connectivity technology.Within the data center, the Fibre Channel over Ethernet (FCoE) standard is an example of this convergence.FCoE allows I/O subsystems to be built that encapsulate a mainstream storage networking protocol (Fibre Channel) within the low cost, high performance communications transport mechanism (Ethernet).Other methods of enabling protocol convergence using either PCI Express or Ethernet are being developed. Strategy PLX provides standards-based, off-the-shelf interconnect solutions to enable high performance, low cost, added-value features and rapid customer time-to-market.Although the external connections are standard in order to enable high volume markets, the products themselves offer proprietary advantages through innovative technology. PLX identifies technology trends, and provides products that cater to these trends during the early, high growth phase of technology market discontinuities.This allows the Company to establish itself as a product leader and has provided a powerful incumbency benefit as the target technology becomes mainstream. · We recognized the promise of PCI Express in the early days of the standard, and brought to market leadership switches and bridges in 2004, gaining market share at the key customers necessary for success.We continue to enjoy market share leadership in the PCI Express interconnect market and continue to invest to maintain or grow this share. This included a broad Gen 2 product line roll out in 2007, and we are currently ramping into production our newest products based on the Gen 3 specification. · Given the company’s focus on interconnect, and our high penetration into our target markets, PLX has identified which standards are most important to bridge, and we recently introduced a device that allows PCI Express devices to bridge to USB 3.0.This unique part allows customer products that have PCI Express as a connection point inside the box – which is the most common capability on both standard products and ASICs – to interconnect with devices outside the box based on the most popular consumer-level, general purpose standard: USB. · The discontinuity that is now happening in the data center, with 10G Ethernet over copper displacing the 1G Ethernet systems, was anticipated by Teranetics, a pioneer in the technology and now a part of PLX.Senior members of the team were primary authors of the specification, and the Company attained a dominant market share in the 65nm technology node.The company has been able to leverage this incumbency advantage in the current 40nm product. PLX focuses on offering leadership features to our customers at price points that are made possible through high volume delivery of standards-based solutions. · We focus on system level performance in all of our products.Since the interconnect has such a large impact on system performance, we identify those areas that might limit overall latency or throughput and enhance them.This is done through advanced silicon design techniques, and also through innovative software drivers that identify where the overhead is in the system. · We provide low power solutions to our customers, since this has become a major differentiator for total system cost and environmental reasons.PLX offers reduced power through technology choices, and through design techniques that modulate power for sections of the device that are not in use. · We offer added-value features that enable customer product differentiation.For PCI Express this includes features such as non-transparency for multiprocessor capability, multiple virtual channels for communications backplanes, integrated DMA for higher performance in control planes, and the ability to share I/O virtually.On our Ethernet products we include a powerful digital signal processing (DSP) engine that allows our products to operate in a wider variety of environments. · We provide a highly programmable DSP engine and embedded processor, which are controlled through specialized embedded software, called firmware. This flexibility allows complex operations to be performed with multipurpose hardware, thus reducing the part cost while enabling new functions to be added without fabricating new silicon.This architecture has allowed us to incorporate specific functions for customers, offering them differentiated solutions, and has provided an upgrade path for products that have already been deployed. 6 · We focus on providing these capabilities at competitive prices.We have a full COT (Customer Owned Tooling) capability – where PLX handles all of the design, placement, and layout of the circuits, and we manage the packaging and test pipeline.We deploy our products on mainstream, high volume semiconductor technology process nodes, and use advanced synthesis and layout techniques to provide the best trade-off between features and cost. PLX provides more than just the semiconductor device.We focus on providing the whole product, and offering support that enables our customers to get to market quickly with a robust high-end product. · We supply a hardware Rapid Development Kit (RDK) as part of our standard offering.This allows customers to evaluate our products easily, and enables software development and interoperability testing to begin prior to the customer developing their own hardware. · We provide simulation models to customers that allow them to develop their own devices and verify that they interoperate with our products prior to getting silicon. · We provide a complete Software Development Kit (SDK) that includes kernel-level drivers, a user-level application programming interface (API), customized binary software for each customer, sample code for some of the advanced features, and a state-of-the-art graphical user interface (GUI) that allows customers to easily bring up their system.Support is provided for industry-leading operating systems. · In addition to these visible features, our products also include in-chip capabilities that allow rapid debug of complex system problems in order to improve time-to-market.This allows high speed signals to be effectively measured and debugged during development, in manufacturing, and even in the field without adding special instrumentation. · We offer worldwide technical support, with local, direct Field Applications Engineers (FAEs) in North America, Europe, and throughout Asia. As part of our product development, we create a substantial portfolio of complex, unique, and valuable intellectual property (IP).Although the primary purpose of this IP is to enable leadership standards-based products, PLX also licenses this IP to strategic partners and customers as part of our overall product deployment.This allows us to leverage our design investment with incremental additional cost, and it offers our customers and partners special purpose IP that they can have access to prior to it being readily available in the open market, and without having to spend the time and money to develop it on their own. The Company has enhanced its overall growth through acquisitions that provide synergy with our broad added-value strategy.We continue to evaluate our business strategies and may complete additional acquisitions in future periods. Technology PLX focuses on providing differentiated products to customers that are leaders in their market.In order to achieve this, we have developed unique core competencies in the underlying technologies necessary for success. Semiconductor Design. Our engineers have substantial expertise in designing complex, reliable, high performance products.We utilize state-of-the-art EDA tools and techniques for the entire design pipeline, and have developed proprietary verification mechanisms to ensure robust operation prior to committing to silicon.It is relatively straightforward to get a device to operate in normal, error free environments.It is much more challenging to have that device operate predictably and reliably in environments where errors occur in the system, and where unexpected or complex combinations of transactions occur.PLX has built up an industry-leading suite of tests that ensure such reliable operation in real-world customer systems. In addition to software-based simulation techniques, we have also invested in a flexible hardware-based emulation platform that enables our designers to run real software on a version of our design prior to committing to silicon.This allows our products to operate in more complex system-level environments, where subtle and undocumented behaviors often exist. 7 PLX has a dedicated team and the appropriate EDA tools to translate the design into the database that is used to fabricate the device.This physical design capability allows the Company to provide a smaller, lower power product, since the engineers who are doing this placement and layout work are part of our staff and work with the design engineers from the start of the project.This capability also allows us to produce a product with higher signal integrity, which enables the device to work in a wider range of noisy environments more predictably. When we receive our initial sample silicon back from the third-party wafer fabrication facility (fab), we fully validate the product prior to sending it to our demanding customer base.As with the pre-silicon verification, this post-silicon phase makes use of our years of product releases to ensure reliable product operation.We have invested in the talent and equipment, and use our extensive proprietary test suites, to fully validate the device.In addition, we have built up a broad interoperability lab, where we exercise the product with a growing number of other components and subsystems to ensure reliable operation in a range of real-world environments. System-on-a-Chip (SOC) Expertise. Many of our products are integrated, special-purpose computer SOCs.We have the verification, emulation, and integration capability to combine these subsystems on a single piece of silicon through tools and expertise that we have developed through many generations of such devices.In addition to being able to allow basic connectivity between different interconnect standards, we focus on providing higher performance than our competitors by including on-chip processing engines, and by understanding how the system level software operates with the hardware in actual systems. High Speed DSP Capability. At the heart of our high performance 10G Ethernet PHY products, there exists a set of special-purpose DSPs.These dedicated processing engines are continuously acquiring input about the electrical environment in the system and making adjustments in how to best drive and receive the signals necessary for high speed, reliable data transfer.These DSPs are controlled by proprietary firmware that has been developed over multiple generations of successful products. Broad Knowledge of the Enterprise Electrical Environment. Over the course of multiple generations of 10G Ethernet products, we have compiled an exhaustive database of cables, subsystems, and end points, and this has been used to improve each generation of Ethernet products.This has allowed us to design the DSPs, analog circuitry, and digital control mechanisms that form the basis of our products such that they can maintain reliable operation over a wide set of environmental conditions, and to recover more quickly when the environment changes.In addition to the theoretical database that has been compiled, the Company has a test and interoperability lab where we can validate our silicon in real world conditions. Analog Capability- Including SerDes. The products that we design are based on taking the largely analog signals that are used to drive and receive information in a system and operating on them in the digital domain.This depends upon circuitry that converts the signals from analog to digital and back again.We have developed this capability in order to provide the highest quality conversion while still fitting within the size and power constraints that will drive growth in the market.In addition to the general analog capability that has been developed, we have the ability to design our own serializer-deserializer or SerDes circuitry.This specialized hardware combines analog and digital circuits that form the foundation of most modern serial interconnections.This high speed SerDes capability enables us to get to market with new interconnect specifications quickly, and in a manner that best balances the trade-offs between performance, size, and power dissipation. Software Technology. We have invested in a complete software development capability.In order to enable our customers to get to market quickly, PLX provides device drivers that support our products for the most popular operating system platforms, as well as API libraries that allow programmers to quickly make use of our products.In order to ensure that our products provide the highest performance possible, we have developed the tools and expertise to understand where the software bottlenecks occur in real-world systems, and our device drivers make use of this knowledge to increase the performance of targeted applications.In addition to the software that resides on the host device, we offer embedded software, also known as firmware that runs on both general purpose and special purpose processors in some of our products. 8 Real-World Debug Capability. Our products have proprietary hardware features that allow complex problems to be solved in the field without special instrumentation, and performance monitoring hardware that makes visible important system performance metrics.We include software as part of our normal release that takes these hardware features and allows them to be easily deployed through a modern GUI interface.We also enable the programmer to view and change the registers in our device quickly and easy, and even access an on-line databook explanation of the register directly. Products Our products consist of interconnect semiconductor products, fully supported by the software and hardware kits that enable our customers to get to market quickly with robust, differentiated solutions. PCI Express Switches.Since PCI Express is a point-to-point serial interconnect standard, it requires a switch to connect a single PCI Express port from a processor or chipset to multiple end-points.Examples of applications include fan-out in servers and storage systems, multi-graphics engines in gaming and workstation systems, control planes in networking and communications systems and backplanes in embedded and industrial equipment. PLX switches allow aggregation of multi-channel Ethernet, Fibre Channel, graphics and SAS cards to the host. PLX switch products are offered in various configurations as requirements vary from one application to the next. PCI Express switches have become a basic building block in systems being designed today using this standard.PLX started with the Gen 1 family of PCI Express at 2.5 Gigabits per second in 2004, followed by Gen 2 products in late 2007, where the data rate has doubled to 5.0 Gigabits per second. We are currently ramping our 8 Gigabit per second Gen 3 PCI Express products into production. PCI Express Bridges. PCI Express Bridges allow devices with other standards to be used in systems that need to interoperate with PCI Express.These bridges facilitate connection back to conventional PCI for purposes of upgrading, and our newest product in this family includes a USB controller that connects PCI Express to another popular I/O: USB 3.0.Bridges of this kind allow users to quickly bring a new product to market.Applications using these bridge devices include servers, storage host bus adapters, graphics, TV tuners and security systems.We also offer bridges that translate PCI Express to general purpose serial and parallel ports. 10GEthernet over Copper PHYs.The PHY devices attach to Ethernet controllers and switches and allow the signal to interoperate reliably with other such devices using standard Ethernet cable over distances that can span more than 100 meters.The products are backward compatible with the current 1G standard, and allow systems to be deployed that provide a seamless migration from the slower connections to the faster ones.These connections form the backbone of the modern data center, and are designed into systems such as network interface cards, blades, switches, routers, or as part of a system fabric.The PLX products can be purchased as single, dual, and quad devices, depending upon the density and price points of the application. Direct Attached Storage (DAS).DAS devices are SOC products that allow external storage to be easily connected to a PC through either a USB, 1394, or external Serial ATA (SATA) connection.Our current products support the USB 3.0 standard. Network Attached Storage (NAS).NAS products provide storage that attaches to a Local Area Network (LAN).PLX NAS products are aimed at the consumer market, and are SOC devices that combine Ethernet, USB, PCI Express and SATA ports with other standard interfaces necessary to complete a state-of-the-art network appliance.PLX products include a PCI interface to easily create complete subsystems, a DDR DRAM interface, and on-chip capabilities such as TCP off-load, RAID, and encryption.These basic building blocks are enabled with high performance firmware that runs on a powerful, low power ARM processor. PCI Bridges.PLX offers a range of general purpose bridges that translate and extend the PCI bus.These products offer a bridge between PCI and a variety of other serial and parallel general purpose interfaces.Our PCI-to-PCI bridges are chips that increase the number of peripheral devices that can be included in a microprocessor-based system. PLX’s bridge product line spans the entire PCI range, from 32-bit 33MHz through 64-bit 66MHz, and includes 133MHz PCI-X devices. 9 USB Interface Chips.USB interface chips are used by computer peripherals and consumer products to interoperate through an external cabled connection. These devices can be found today on products such as multi-function printers, DVD camcorders, portable media players, portable navigation systems, digital cameras, PDAs and hard disks. Our USB interface chips offer connection to either PCI or a general purpose interface, providing a simple connection that provides high performance. Customers, Sales and Marketing We offer approximately 120 products to more than 1,000 active customers worldwide through both direct and indirect sales channels. Our major customers are among the world’s leading electronics manufacturers. Our target customers have high data communication processing and high performance requirements. We supplement our direct sales force with manufacturers’ representatives for our products in North America, South America, Canada, and Europe. In addition, we have distributors who support our sales and marketing activities in North America, South America, Canada, Europe and Asia. We maintain sales offices in the United States, China, Korea, Japan, Taiwan, and the United Kingdom. Sales in North America represented 21%, 18% and 18%, of net revenues for 2011, 2010 and 2009, respectively. All worldwide sales to date have been denominated in U.S. dollars. We have one operating segment, the sale of semiconductor devices. Additional segment reporting information is included in Note 14 to the consolidated financial statements in this form 10-K. Net revenues through distributors accounted for approximately 86%, 93% and 89% of our net revenues for 2011, 2010 and 2009, respectively. Revenues related to sales through distributors are expected to continue to account for a large portion of our total revenues. See "Item 1A, Risk Factors - Certain Factors That May Affect Future Operating Results - A Large Portion of Our Revenues Is Derived from Sales to Third-Party Distributors Who May Terminate Their Relationships with Us at Any Time" in this Form 10-K. There were no direct end customers that accounted for more than 10% of net revenues. Sales to the following distributors accounted for 10% or more of net revenues: Years Ended December 31, Excelpoint Systems Pte Ltd. 23
